Case 1:19-cr-00552-GHW Document 59 Filed 12/08/20 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, : Criminal Action
Plaintiff, : Case No.: 1:19-cr-00552-GHW
Vv.
EDWARD SHIN, : DEFENDANT EDWARD SHIN'S
: VOIR DIRE REQUESTS
Defendant.

 

Defendant Edward Shin requests that the Court ask the following questions of

the potential jurors:

1.

ba

6,

This case is expected to last two weeks. Is there anything about the
schedule of this trial that creates a problem for you, that is, a problem
beyond the difficulties of jury service that I have already discussed with
you?

State your name, age and where you reside.

State by city, state and period of time any previous residences over the last
ten years,

Where were you born and raised?

Have you ever lived in another country? If so, when, where and for what
purpose?

Have you, a family member or close friend immigrated to the U.S. from
another country? If so, please tell us the person’s relationship to you,
when they came to the U.S. and for what reason, if you know?

Are you, your parents or any other family members naturalized citizens of
the United States?
Case 1:19-cr-00552-GHW Document 59 Filed 12/08/20 Page 2 of 10

10.

11.

13.

14.

15.

16.

17.

18.

19.

Do you currently own your home or rent?
With whom do you live?

In what type of residence do you live, i.e, an apartment, condo, single
family home, duplex, etc.? °

What is your employment status? If you are currently employed, please
describe your occupation, where you are employed and how long you
have held that job?

List previous employment and number of years at each job for the last ten
years. Also include whether you have any supervisory responsibilities at

your work and, if so, what they are.

What is your educational background? What is your highest level of
education and what degrees or certificates do you hold?

What is your marital status?

If married, or living with a significant other, what is your partner's
occupation and how long have they held that job?

What is your partner's educational background?

Do you have any children? If so, please provide their age, occupation or
years in school, and their level of schooling.

What clubs or organizations do you belong to?
What are your hobbies or recreational interests?

What magazines, journals or newspapers do you regularly read in print or
on-line?

What internet websites, blogs, or podcasts do you visit, listen to, or post to
on a regular basis? Please include any personal blogs or website you
maintain.

What social media platforms, networking sites or communication apps do
you use on a regular basis, e.g., Facebook, LinkedIn, Twitter,
Snapchat, WhatsApp, etc.?

bh
Case 1:19-cr-00552-GHW Document 59 Filed 12/08/20 Page 3 of 10

23.

26.

27.

28.

29,

What types of books, if any, do you enjoy reading?
What programs do you enjoy watching on television?

Do you have any medical problems, particularly eyesight or hearing
difficulties that might make it difficult for you to serve as a juror?

a. If so, can you be reasonably accommodated?

Have you ever served as a grand or trial juror in the federal, state or
county courts? If so, please state:

a. Where, when, what type of jury (grand or trial) and what
type of case?

b. Without telling us what the decision was, did the jury reach
a verdict in that case?

c. Were you ever the foreperson of a jury?

d. Is there anything about that experience that would make you
not want to serve on a jury again?

Have you or anyone in your immediate family ever brought or
participated in any lawsuit or legal proceeding, civil or criminal in any
court, whether it went to trial or not, as a plaintiff, defendant, witness,
victim or in any other capacity?

Have you or any member of your family or any close friend ever been the
victim of a crime? If so, briefly describe the circumstances. (If you wish,
you may be heard out of the presence of other jurors.)

Have you or any member of your family or any close friend ever been the
victim of a financial wrong-doing, e.g., identity theft, stolen credit card,
fraud, or other crimes resulting in financial losses, etc.?

a. How, if at all, do you think this experience, might inform
your thinking about this case or your ability to be an
objective and impartial juror in this case?
Case 1:19-cr-00552-GHW Document 59 Filed 12/08/20 Page 4 of 10

30.

31.

32.

33.

34,

Have you, any member of your family or any close friend ever:

a. Been arrested, convicted of a crime, or investigated by a law
enforcement or regulatory agency, municipal, county, state,
or federal? If so, briefly described the circumstances.

b. Had or anticipate having any claims against or disputes with
the U.S. Government or any of its agencies; or the
Government of any state, county or municipality or any of
their agencies; or sued or been sued by any such
governmental entity or agency?

Have you, any member of your family or any close friends been a witness
to any kind of crime and/or ever contacted any law enforcement or
regulatory agency to report a crime or violation of law?

Have you, any member of your family, or any close friend ever been
employed by any local, state, or federal law enforcement or regulatory
agency? Ifso, please describe.

a. If so, would this association influence your thinking about
this case and/or affect your ability to be an objective and
impartial juror this case?

Have you, any member of your family or any close friend ever worked in
a field or industry that is highly regulated by any government agency,
such as FDIC, FDA, FTC, FCC, SEC, EPA, OSHA, EEOC, etc., or otherwise
have any experience working in compliance or with any regulatory
agency? If so, please describe.

a. How, if at all, do you think this experience, might inform
your thinking about this case or your ability to be an
objective and impartial juror in this case.

Have you, any member of your family, or any close friend ever worked in
the financial industry including banking, money lending, investments,
etc.? Ifso, please describe,

a. How, if at all, do you think this experience, might inform
your thinking about this case or your ability to be an
objective and impartial juror in this case?
Case 1:19-cr-00552-GHW Document 59 Filed 12/08/20 Page 5 of 10

35.

36.

37.

38.

39.

40.

Have you, any member of your family, or any close friend ever been a
shareholder or on the board of any corporate entity? If so, please
describe.

a, How, if at all, do you think this experience, might inform
your thinking about this case or your ability to be an
objective and impartial juror in this case?

Have you or any of your friends or family ever owned a business? If so,
please describe the type of business, how many employees, the dates of
ownership, and whether it was a family business.

a. Is there anything about that experience that might influence
the way you think about this case or your ability to be an
objective and impartial juror?

Have you, any member of your family, or any close friend ever had any
legal training or worked in the legal profession? If so, please describe.

a. How, it at all, do you think this experience, might inform
your thinking about this case or your ability to be an
objective and impartial juror?

Do you tend to believe a member of law enforcement or a regulatory
agent who testifies in court is more or less likely to tell the truth as other
witnesses?

If a defendant does not testify, the jury may not consider that fact, in any
way, in reaching a decision. Do you think you might hold it against Mr.
Shin if he did not testify?

The Defendant in this case, is Edward Shin. He lives in Ambler, PA and
was the former Chief Executive Officer of Noah Bank headquartered in
Elkins Park, PA with branches in Manhattan, Queens, New Jersey, and
Pennsylvania.

a. Do you know Edward Shin or any member of his family?
b. Are you familiar with Noah Bank, and/or do you know

anyone employed by or who otherwise has a relationship
with Noah Bank now or in the past?

eT
Case 1:19-cr-00552-GHW Document 59 Filed 12/08/20 Page 6 of 10

41.

43,

45.

The attorneys in this case are:
Representing the United States:

Assistant United States Attorney Tara LaMorte
Assistant United States Attorney Anden Chow

Representing Edward Shin:

Paul B. Brickfield, Esq., River Edge, NJ
Robert J. Basil, Esq., New York, NY

a. Do you know any of the attorneys in this case, any
member of their families and/or anyone who works for the
US. Attorney’s Office or for the law offices for these defense
attorneys?

Has anyone talked to you about this case or directly or indirectly tried to
contact you about this case?

Have you read anything about this case or heard anything about it
through the media?

If you are selected as a juror in this case, I will instruct you to avoid all
media coverage, and not to go to the internet about this case for any
purpose. You will be forbidden from researching and Googling the
parties, lawyers, witnesses, etc., and from posting anything at all about
your jury service. Do you have any reservations about your ability and
willingness to follow this instruction?

Have you or anyone close to you ever applied for any type of financial
loan, e.g. for a mortgage, for a student loan, a business loan, etc. If so,
please describe the type of the loan, whether a broker was used and if it
was a positive or negative experience and why.

a. Is there anything about that experience that might influence
the way you think about this case or your ability to be an
objective and impartial juror in this case?
Case 1:19-cr-00552-GHW Document 59 Filed 12/08/20 Page 7 of 10

46.

47,

48.

49,

50.

91.

33.

This case involves loans under the United States Small Business
Administration (SBA). Have you or someone you know ever applied for
an SBA loan? If so, please tells us whether you or they received the loan,
whether it is has been paid off and if, overall, you had a positive or
negative experience and why.

a. Is there anything about that experience that might influence
the way you think about this case or your ability to be an
objective and impartial juror in this case?

Have you, a family member or any close friends ever had any experience
with the United States Small Business Administration (SBA) or any
equivalent state regulatory agency? If so, please describe the
circumstances and tell us if it was a positive or negative experience

a. Is there anything about that experience that might influence
the way you think about this case or your ability to be an
objective and impartial juror in this case?

Are you a member of, or do you work with, have any business or job-
related ties to any immigrant community, or otherwise have any
experience at all with small immigrant communities in the New
York/New Jersey region? If so, please describe.

Have you traveled to South Korea, spent time in local Korean
communities, have any neighbors, friends, co-worker, business
associates, etc., who are first or second generation Korean-American, or
have any particular knowledge or experience related to Korean culture
or communities? If so, please describe.

Do you have any positive or negative feelings about individuals born in
South Korea who immigrate to the United States? If so, please describe.

Have you ever participated in or donated to any group that supports
and/or discourages immigration to the U.S.? If so, please describe.

Do you have any particular interest in or strong opinions about US.
immigration policies? If so, please describe.

Is there anything about the fact that Mr. Shin and many of the witnesses in
this case are first generation Koreans that might influence your thinking
about this case or affect your ability to serve as an objective and impartial
juror in this case?
Case 1:19-cr-00552-GHW Document 59 Filed 12/08/20 Page 8 of 10

54.

59.

56.

57.

58.

59.

Witnesses in this case may include individuals who have agreed to
cooperate with law enforcement or regulatory authorities and the
prosecution in exchange for a more lenient sentence or a financial benefit
for himself or herself. Do you have any opinions about the testimony of
such a person which would influence the way you think about this case or
make it difficult for you to be an objective and impartial juror?

Our law requires that you must accept and apply the law as the Judge
instructs you even though you might not agree with it personally. Would
you be able to do this?

Is there anything about the nature of these alleged crimes which you feel
may prevent you from rendering a fair and impartial verdict based solely
on the evidence presented in this case and the Court's instructions as to
the law?

Is there any other matter or any information not otherwise covered by
these questions—including anything in your background, experience,
employment, training, education, knowledge, or beliefs—that would
influence your thinking and/or affect your ability to be an objective and
impartial juror in this case?

Is there anything that we have not asked that we should have asked about
you or people close to you that you believe could influence your ability to

be an objective and impartial juror in this kind of case?

If you were on trial, would you want someone like yourself on your jury?
Case 1:19-cr-00552-GHW Document 59 Filed 12/08/20 Page 9 of 10

Additional Covid-19 Related Questions

60.

61,

63.

64,

65.

66.

67.

68.

Have you experienced any significant losses related to during the current
pandemic such as the death of a family member, significant other or close
friend, loss of a job, loss of your home, loss of a relationship, etc.?

How concerned are you that you or a family member will become infected
or seriously ill from Covid-19? Do you have any significant worries,
concerns or fears about current or developing health issues related to
Covid-19 that would affect your ability to pay attention in court and/or be
an objective and impartial juror in this case?

Please describe in your own words if there is anything about your life
experience {including events caused by Covid-19) that would affect your
ability to serve as a juror in this case?

Do you have any strong views about any “stay at home” orders or orders
to wear a mask or maintain “social distance”?

Have you worn any protective materials when you left your residence
over the last few months?

Should wearing a mask in public be a personal choice?

Are you willing to abide by rules the Court sets regarding social
distancing, wearing a face mask, etc.?

Do you believe that you would feel pressure to reach a verdict quickly to
avoid exposure to Covid-19 or that you would change your verdict or
compromise with other jurors to deliberate faster to avoid exposure to
Covid-19?

Would you tell the judge if you became uncomfortable or concerned for
your personal health and safety and/or that of those close to you and/or
notify the Court if immediately if, during trial, you feel ill or are exposed
to someone feeling ill or have been exposed to someone who tested
positive for Covid-19?
Dated:

Case 1:19-cr-00552-GHW Document 59 Filed 12/08/20 Page 10 of 10

December 8, 2020

Respectfully Submitted,

/s/ Paul B. Brickfield

 

Paul B. Brickfield, Esq.
Brickfield & Donahue

70 Grand Avenue, Suite 100
River Edge, NJ 07661

(201) 488-7707

/s/ Robert J. Basil

 

Robert J. Basil, Esq.

The Basil Law Group, P.C.
32 East 315t Street, 94 Floor
New York, NY 10016

(917) 994-9973

Counsel for Defendant Edward Shin

10
